COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-248-CV


PARKER COUNTY VETERINARY                                          APPELLANTS
CLINIC, INC., D/B/A PARKER COUNTY
VETERINARY HOSPITAL, INC.,
PAT JARRETT, INDIVIDUALLY,
AND JARRETT PROPERTIES, LLC

                                              V.

GSBS BATENHORST, INC.                                                 APPELLEE

                                          ------------

    FROM THE 43RD JUDICIAL DISTRICT COURT OF PARKER COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellants Parker County Veterinary Clinic, Inc., d/b/a Parker County

Veterinary Hospital, Inc., Pat Jarrett, Individually, and Jarrett Properties, LLC

seek to appeal from the trial court’s May 14, 2008 order granting GSBS

Batenhorst, Inc.’s motion to dismiss.


      1
          … See T EX. R. A PP. P. 47.4.
      On June 17, 2008, this court informed appellants of its concern that it

did not have jurisdiction over the appeal because the order complained of did

not dispose of all parties in the case, and does not appear to be a final

appealable interlocutory order.2 Additionally, the trial court confirmed that no

severance order has been signed severing appellants’ case against GSBS

Batenhorst, Inc. from appellants’ case against the other defendants.

      We directed appellants to submit a response showing grounds for

continuing the appeal on or before Friday, June 27, 2008, or the appeal would

be dismissed for want of jurisdiction.3 Appellants have failed to file a response

as requested. We dismiss for want of jurisdiction.4


                                                   PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: August 7, 2008




      2
          … See T EX. C IV. P RAC. & R EM. C ODE § 51.014 (Vernon 2008).
      3
          … See T EX. R. A PP. P. 42.3(a).
      4
          … See T EX. R. A PP. P. 26.1.

                                             2